 Case 8:19-cv-01140-JLS-KES Document 12-1 Filed 06/14/19 Page 1 of 3 Page ID #:95



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialatttorneys.com
 3 4100 Newport Place Drive, Suite 800
   Newport Beach, CA 92660
 4 Telephone: (949)706-6464

 5   Attorney for Plaintiff
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11

12   ROY RIOS, an individual,                      Case No. 8:19-cv-01140-JLS-KES
13                 Plaintiffs,                     DECLARATION OF SCOTT J.
                                                   FERRELL IN SUPPORT OF
14                 v.                              MOTION TO REMAND ACTION TO
                                                   THE SUPERIOR COURT OF
15   HANESBRANDS, INC., a Maryland                 CALIFORNIA FOR THE COUNTY
     corporation; and DOES 1-10, inclusive,        OF ORANGE
16
                   Defendants.                     [Concurrently filed with the Notice of
17
                                                   Motion and Motion to Remand; Request
18                                                 for Judicial Notice; and [Proposed] Order]
19                                                 Date: August 30, 2019
                                                   Time: 10:30 a.m.
20                                                 Ctrm: 10A
21                                                 Complaint filed:   April 30, 2019
                                                   Removal Filed:     June 7, 2019
22

23

24

25

26
27

28


                                  DECLARATION OF SCOTT J. FERRELL
 Case 8:19-cv-01140-JLS-KES Document 12-1 Filed 06/14/19 Page 2 of 3 Page ID #:96



 1                1.     I am an attorney duly licensed to practice law in the State of California
 2   and before this Court. I am counsel for Plaintiff, Roy Rios (“Plaintiffs”) and make this
 3   declaration in support of Plaintiff’s Motion to Remand this action to the Superior Court
 4   of California for the County of Orange. I have personal knowledge of the following
 5   matters, or know them to be true based on my review of Pacific Trial Attorneys’ records
 6   kept in the regular course of its business, and if called to testify concerning them, I could
 7   and would do so competently.
 8         2.     I met and conferred with counsel for counsel for Defendant Hanesbrands,
 9   Inc., Benjamin R. King, of Loeb & Loeb LLP, pursuant to Central District Local Rule 7-
10   3 on June 10, 2019 prior to bringing the instant motion. Being unable to resolve the
11   dispute regarding removability of this action, Plaintiff filed the instant motion to remand.
12         3.     Plaintiff seeks payment of his attorneys fees incurred as a result of removal
13   pursuant to 28 U.S.C. § 1447(c). All work performed on behalf of Plaintiff was
14   performed on a wholly contingent basis. So far, my firm has spent a total of four (4)
15   hours related to Plaintiff’s Motion to Remand. My standard billable rate is $875 per hour.
16   This rate is the same rate charged to hourly clients. I conservatively estimate spending
17   three (3) more hours responding to Defendant’s opposition to Plaintiff’s Motion to
18   Remand and appearing for hearing thereon should the Court so order. Therefore, Plaintiff
19   expects to incur a total of $6,125 in attorneys’ fees related to this motion.
20         I declare under penalty of perjury under the laws of the United States of America
21   that the foregoing is true and correct.
22         Dated: June 12, 2019
23                                                   /s/Scott J. Ferrell
24

25

26
27

28

                                                 -1-
                                   DECLARATION OF SCOTT J. FERRELL
 Case 8:19-cv-01140-JLS-KES Document 12-1 Filed 06/14/19 Page 3 of 3 Page ID #:97



 1                                   CERTIFICATE OF SERVICE
 2         I hereby certify that on June 14, 2019, I electronically filed the foregoing
 3   DECLARATION SCOTT J. FERRELL IN SUPPORT OF PLAINTIFF’S
 4   MOTION FOR REMAND with the Clerk of the Court using the CM/ECF system which
 5   will send notification of such filing via electronic mail to all counsel of record.
 6
                                                    /s/ Scott J. Ferrell
 7                                                  Scott J. Ferrell
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                -1-
                                       CERTIFICATE OF SERVICE
